TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00422-CV



                                  Shakeel Mustafa, Appellant

                                                 v.

                                     Felix Rippy, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 15-0708-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Shakeel Mustafa filed a notice of appeal attempting to challenge the trial court’s order

granting Felix Rippy’s motion to compel arbitration.

              We do not have jurisdiction to review a trial court’s interlocutory order granting

arbitration. See Tex. Civ. Prac. & Rem. Code § 171.098(a)(1),(2) (authorizing interlocutory

appeal of trial court order denying application to compel arbitration or granting application to

stay arbitration) (emphases added); Mohamed v. Auto Nation USA Corp., 89 S.W.3d 830, 833-34

(Tex. App.—Houston [1st Dist.] 2002, no pet.) (dismissing interlocutory appeal because “no

interlocutory appeal lies from an order granting a motion to compel arbitration under TAA”).

              On August 4, 2015, this Court requested that Mustafa file a written response

demonstrating our jurisdiction over this appeal. No response was filed.
              We dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).




                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: August 21, 2015




                                               2